Citation Nr: 1442502	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen the claim for a bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The claim was certified by the Waco, Texas RO.  

A claim of entitlement to service connection for bilateral hearing loss was originally denied in a March 1991 rating decision.  The Veteran did not perfect a timely appeal to that decision, hence the March 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript, additional VA outpatient treatment records and service records are located in Virtual VA.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a March 1991 rating decision.  The Veteran was provided with notice of that decision and apprised of her appellate rights but she did not perfect a timely appeal.  

2.  The evidence added to the record since the March 1991 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The Veteran had a right ear hearing loss at service right ear that was not aggravated by service.  

4.  A left ear hearing loss was not demonstrated inservice, and such a disorder is not shown to be related to the Veteran's active duty service.

5.  The Veteran's tinnitus is at least as likely as not related to her service.  


CONCLUSIONS OF LAW

1.  A March 1991 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  

2.  A right ear hearing loss disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  A left ear hearing loss disability was not incurred or aggravated by service, and a sensorineural hearing loss of the left ear may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  

3.  Resolving reasonable doubt in the Veteran's favor tinnitus was incurred during her active service.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2013).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case an April 2010 letter addressed all notice elements required by Kent.  That letter also notified the Veteran of the information and evidence needed to substantiate and complete an original claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The appellant was provided notice how effective dates and disability ratings are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations April 2010, March 2011, and April 2013.  There is no additional evidence that need be obtained.  

New and Material Evidence

The Veteran seeks to reopen her claim of entitlement to service connection for a bilateral hearing loss.  An original claim was denied in a March 1991 rating decision, but the appellant did not perfect an appeal to that rating decision.  Hence, that rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Further, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the March 1991 rating decision, the available evidence consisted only of service treatment records.  Since that rating decision VA outpatient treatment records, private medical records, three VA examinations, lay statements, and arguments from the Veteran have been associated with the claims file.  

The evidence is new and material in that it was not previously associated with the claims file and relates to a previously unestablished fact necessary to substantiate the claim, namely, a possible nexus or continuity of symptomatology for a bilateral hearing loss.  In this regard, in May 2014, Chase Baxter, a hearing instrument specialist found that the appellant's hearing loss occurred in the military.  Given that this opinion is both new and material the claim of entitlement to service connection for a hearing loss is reopened.  


Service Connection

To be awarded service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes sensorineural hearing loss, an organic disease of the nervous system, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as a sensorineural hearing loss are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096 . 

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

At the appellant's June 1983 enlistment examination she was found to have a right ear hearing loss as that term is defined by 38 C.F.R. § 3.385.  Her left ear hearing was examined and found to be normal.
 
Hz ?
500
1000
2000
3000
4000
Right Ear
50
25
0
5
0
Left Ear
0
0
5
5
0

While on active duty the Veteran was seen for several additional audiometric examinations.  These studies revealed completely normal hearing bilaterally for VA purposes in July 1983 and October 1984.  In June 1985, the Veteran showed a 45 decibel loss at 500 Hertz, and similar findings were again found in October 1987 and March 1988.  At no time did the appellant demonstrate a left ear hearing loss during her active duty service.

There is no postservice evidence regarding examination or treatment for a hearing loss until April 2010.  At that time the appellant was again shown to have a 45 decibel loss at 500 Hertz.  The appellant's left ear hearing continued to be normal for VA purposes.  The Veteran was found to have tinnitus.  Following the examination in April 2010, the examiner opined that the Veteran's hearing was currently normal in the left ear and was normal upon separation from service in the right ear.  Therefore, the examiner opined that the Veteran's hearing loss and tinnitus disorders were less than likely a result of her service.  

At a VA examination in March 2011 the appellant complained of hearing loss and tinnitus.  Her audiogram showed:

Hz ?
500
1000
2000
3000
4000
Right Ear
30
25
25
25
20
Left Ear
5
5
10
15
10

Maryland speech discrimination scores were 100 percent bilaterally.  The examiner opined that since there was no threshold shifts in service, the Veteran's hearing loss occurred subsequent to service.  The examiner also noted that despite no notation of tinnitus in service, the Veteran was adamant that the tinnitus had started in 1987.  Therefore, the examiner opined that the tinnitus was at least as likely as not related to service.  

The Veteran was afforded another VA examination in April 2013.  That audiogram showed:

Hz ?
500
1000
2000
3000
4000
Right Ear
50
35
30
30
25
Left Ear
10
25
15
20
15

Maryland speech discrimination scores were 96 percent in the right ear and 100 percent in the left.  In her May 2013 opinion, the examiner found that there were no complaints of tinnitus or threshold shifts in service and no hearing loss consistent with hazardous noise at separation.  Therefore, the May 2013 examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  

As noted above, in May 2014, a hearing instrument specialist opined that the Veteran's hearing loss undeniably occurred in service, based on the July 1983 audiogram as a baseline and the June 1985 audiogram to show hearing loss.  

The Veteran has submitted several lay statements and she testified at her April 2014 hearing regarding her disabilities.  She stated that her hearing worsened in service due to her exposure to jet noise.  She also stated the several examiners verbally told her that her disabilities were service-connected, but did not put it in writing.  The Veteran has consistently testified to having tinnitus since service.  

The Veteran's husband has also submitted lay statements, reiterating the appellant's symptoms of hearing loss and tinnitus during and after service.  

A friend of the Veteran also submitted a lay statement, noting the Veteran's current hearing loss and tinnitus.  

The evidence shows that the Veteran entered active duty with a preexisting hearing loss in her right ear.  As such, that ear may not be presumed sound, 38 U.S.C.A. § 1111 (West 2002), and to grant service connection for a hearing loss in the right ear the appellant bears the burden of showing an increase in disability during service.  If she meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

Significantly, there is no competent evidence that the appellant's preexisting right ear hearing loss increased in severity during service.  Indeed, a review of the audiometric findings shows that at 500 Hertz the appellant's loss decreased.  It is also well to note that multiple audiologists, while acknowledging the appellant's duties near a flight line, specifically found that the claimant's hearing loss was not related to service.  While it is true that a hearing instrument specialist opined that the appellant's hearing loss was related to service, the Board finds the opinions from audiologists to be of greater probative value given their higher level of education and knowledge in addressing the etiology of a hearing loss.  Hence, entitlement to service connection for a right ear hearing loss is denied.  

With respect to the appellant's left ear, the service medical records do not show that she suffered from a hearing loss in that ear.  Indeed, postservice examinations consistently show that studies of the appellant's left ear hearing reveal that it is within normal limits and that it does not constitute a hearing loss for VA purposes under 38 C.F.R. § 3.385.

While the Board concedes that the appellant worked in an adverse acoustic environment while on active duty, the preponderance of the evidence is against the claim.  Accordingly, service connection for a hearing loss in either ear is denied. 

In reaching this decision the Board acknowledges the argument that the Veteran's July 1983 audiogram, which shows hearing within normal limits bilaterally, should be treated as her enlistment audiogram.  This ignores the fact that an audiogram from June 1983 was conducted for the specific purpose of determining the appellant's health at her enlistment to active duty service.  The Board can find no authority for ignoring the findings presented at what undeniably is her enlistment examination.  

The Veteran who has some background in occupational health and safety, and her husband, who has a degree in that discipline, believe there is a nexus between her hearing loss and service.  They are competent and credible to describe the fact that the appellant has trouble hearing.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Despite their backgrounds, the Board finds that the opinions of the audiologists who are experts in the field of diagnosing and treating hearing loss have more education and training to offer a medical opinion concerning the etiology of any hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  There is some evidence that tends to show that the Veteran's tinnitus is not related to service, such as the opinions offered following April 2010 and April 2013 VA examinations.  But, as noted above, the Veteran and her husband have consistently stated her symptoms, including constant tinnitus.  Also, a March 2011 VA examiner stated that the tinnitus was at least as likely as not related to service.  Hence, the Board finds that the evidence regarding tinnitus is at least in equipoise.  

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that her tinnitus is related to her service.  Hence, service connection for tinnitus is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


